DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The preliminary amendment filed May 5, 2020 has been entered.  Claims 11-18 are newly filed, leaving claims 1-18 pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN 201711375346.X filed in China on December 19, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
MPEP § 2111.04(II) states “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  
Claim 6 recites the following limitations:
reading… a first field in the first entry;
if the first field is 1, determining whether a hash value recorded in the first entry is equal to a matched one through comparison;
if so, returning the hash value recorded in the first entry; and if not, matching a second entry of the buckets of the hash table.	
The scope of claim 6 at its broadest reasonable interpretation only requires the first limitation of reading a first field in the first entry.  The subsequent limitations are all dependent on the condition where the first field is a 1, and as such are not currently required by the scope of the claim.  Hypothetically, if the claim is amended to narrow the claim scope to require the scenario where the first field is a 1, then there are still two alternate scenarios (returning the 
Claim 9 recites
If the number of request times in the third entry is greater than or equal to the preset threshold, caching the content message in the hybrid storage system….
If the number of request times in the third entry is less than the preset threshold, forwarding the content message…
As the contingent limitations are mutually exclusive, the broadest reasonable interpretation of claim 9 only requires one of the recited scenarios (if the first condition is not met, then the second is necessarily met and vice versa).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains 
Claim 2 recites “wherein the first message comprises: an interest message and a content message”.  The term “comprises” means that the claim scope is interpreted such that the first message must contain at least an interest message and a content message.  However, this contradicts some of the dependent claims, namely claims 3 and 7, reciting wherein the first message is either an interest message or a content message respectively, where the term “is” denotes a different scope where the first message is either just an interest message or just a content message, not where the first message contains both kinds of messages.  This contradiction is also seen in the specification, where [0007] repeats the same recitation of claim 2, while details of the specification and storage system suggest that messages can only be one of the message types, not both simultaneously (see [0051] describing a type field to identify the packet type, with either a value representing an interest packet or a value indicating a content packet, and noticeably no value to denote both types, see [0052] discussing the reception of an interest packet with no discussion of a corresponding content message, see [0053] discussing the reception of a content packet with no discussion of a corresponding interest packet).  As such, while claim 2 is part of the original presentation of the claims and does not comprise new matter, the contradictions within the claims and the specification lead to a determination that possession of the claimed invention is not established.
Claims 3-9 and 11-18
Claims 2-9 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites “wherein the first message comprises: an interest message and a content message”.  
The factors as set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) have been considered by the examiner.  The examiner finds the state of the prior art and the amount of direction provided by the inventor as the critical factors supporting a determination of a non-enabling specification, as follows.
As discussed above in the written description analysis, the term “comprises” means that the claim scope is interpreted such that the first message must contain at least both of an interest message and a content message.
As discussed above in the written description analysis, the specification provides contradictory statements concerning the contents of the first message.  The recitation in [0007] in support of the claim scope is a cursory declaration concerning the first message contents.  This is contrasted with the details provided in the detailed description, specifically [0051-0053] describing the specific type field for individual packets.  As such, the direction provided by the inventor appears to contradict the scope of the claim.
In addition, a search of the art shows that prior art references treat the interest packet as distinct from a data packet. Gallo et al. (EP 3,115,904, as presented in applicant’s IDS) 
As such, given the prior art references teaching the implausibility of containing both an interest packet and a data packet in a single packet, as well as the specification’s contradictions, one of ordinary skill in the art would not be enabled by the specification to make or use the claimed system.
Claims 3-9 and 11-18 are rejected for dependence on claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein when the first message is an interest message…” As discussed above in the rejection under 35 U.S.C. 112(a), claim 3 depends on claim 2, which recites where 
Claim 7 recites “wherein when the first message is a content message…” As discussed above in the rejection under 35 U.S.C. 112(a), claim 7 depends on claim 2, which recites where the first message comprises an interest message and a content message.  A contradiction in scope is reached, where claim 2 recites a scope where the first message includes both an interest message and a content message, and claim 7 which recites where the first message is just a content message.  The conflict in scope means it is unclear what the first message contains when examining claim 7, leading to a determination of indefiniteness.  For the sake of examination, as the issue appears to originate from parent claim 2’s recitation, as discussed in the written description rejection, it is assumed that the first message is just the content message in claim 7.
Claim 9 recites “forwarding the content message from an ingress port of the interest message”.  Following the discussion with claim 7 above, where “the first message” is interpreted to be just “the content message”, it is unclear what “the interest message” refers 
The remaining dependent claims are rejected for dependence on either claim 3 or claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallo.
Gallo teaches a content filtering method, comprising the following steps: 
determining, by a hybrid storage system, a first message; (Fig. 1 shows the hybrid storage system including both DRAM and SSD memory, with HW queues and various cores for processing packets, where [0034] discusses extracting packets for queues for processing, where [0026] describes the multiple types of packets, with a request packet being a client expressing interest in a specific data and a data packet being the data satisfying a corresponding request);
calculating, by the hybrid storage system, a corresponding hash value according to the first message ([0036] describes request packets uses a segment ID hash value, and [0039] describes data packets using a hash table entry); and 
determining, by the hybrid storage system, information of the first message according to the hash value and a least recently used (LRU) queue (in the case of a request packet, if the segment ID hash is not present in the hash table, then the segment entry is moved to the top of a DRAM-LRU list, see [0037,0038]; in the case of a data packet, if the data packet is not already in the hash table, then the corresponding DRAM segment entry is inserted at the top of the DRAM-LRU, see [0039]; as seen in Fig. 2 and described in [0031], each segment map entry contains an array of K element representing the number of packets in each segment, with a pointer to the buffers storing each particular packet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gallo.
Gallo teaches the method according to claim 1, wherein each element in the LRU queue comprises: an index of the previous element, and an index of the next element (Fig. 2 shows the DRAM segment map entry described in [0031], where there is a field “prev” and “next” to point to the other entries in the DRAM-LRU, as the segment map entries are organized as a linked list.
Gallo in isolation fails to teach where the element in the LRU queue comprises one or more of the hash values.  As seen in Fig. 2, the DRAM segment map entry contains a pointer to a corresponding hash table entry instead a hash value.
As seen in Fig. 2, the hash table entry has a field for the segment hash.
An obvious combination can be identified: combining the segment hash field of the hash table entry with the DRAM segment map entry.  Such a combination would result in the hash field being stored in the LRU segment map entry, reading upon the limitation of the claim.


Prior Art Comments
Examiner notes that no prior art rejection is given on claims 2-9 and 11-18 at this time.  In a search of the art and as discussed in support of the enablement rejection, no reference was found with messages or packets that could simultaneously be an request/interest packet and a data/content packet, see for example in Gallo [0026] where the packets are only one type, either an interest packet or a data packet.  Examiner notes that while Gallo does discuss dividing a content object into multiple segments with each segment containing multiple packets, see [0006], and even uses the content object name as part of the packet information, see [0026], the segments and content objects are not interpreted to be equivalent to the claimed messages, which are closer to the packet requests, because the term “message” in the claims is used consistently across the first message, interest message, and content message, which leads to an interpretation that the first message is a similar data structure to the content and interest messages like packets, rather than the first message being a higher granularity object like the segment/content object compared to the packets.  As discussed above, Gallo discloses packets as only being one of the types, not both.  As such, no prior art rejection is 
However, for the purpose of compact prosecution, the following references and citations are noted as being pertinent to the dependent claims:
Gallo discusses the two different kinds of packets at [0026], with the ability to replace DRAM LRU entries when the queue is full, see [0040], as well as the ability to track counts for how often a given segment is requested, see [0006, 0031],
Gallo also discloses the data structure of the DRAM LRU segments and the hash table entries in Fig. 2, where the hash table entries contain a field indicating whether the particular entry is active/valid, see [0029], and the DRAM segments contain fields for the previous/next pointers, see [0031],
Candelaria (US 9,141,554) discloses incrementing and decrementing counters to reflect additional entries with the same hash,  including using a traversal to locate a physical address based on the logical to hash and hash to physical address mappings as well as a physical address linked list
Thar et al. (“Consistent Hashing Based Cooperative Caching and Forwarding in Content Centric Network”) discusses a caching decision in Section II.C, where a chunk is cached if the popularity counter exceeds a set threshold,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Candelaria, and Thar as cited above,
Makineni et al. (US 2008/0059707) and Walker (US 2018/0067856) discuss storing cache lines into a cache instead of system memory based on threshold counts,
So, as cited above in the enablement rejection, utilizes hash tables to parse out interest and data packets, as well as the ability to forward data packets based on unfulfilled interest packets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139